207 F.3d 1006 (7th Cir. 2000)
United States of America,    Plaintiff-Appellee,v.Stephen D. Lamb,    Defendant-Appellant.
No. 99-1177
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 25, 2000Decided March 10, 2000

Appeal from the United States District Court  for the Southern District of Illinois.  No. 98-30064-WDS--William D. Stiehl, Judge.
Before Eschbach, Coffey, and Easterbrook,  Circuit Judges.
Easterbrook, Circuit Judge.


1
Woefully  equipped for his line of work, Stephen  Lamb broke into a bank. All he had was a  screwdriver, a pair of wire cutters, and  a crowbar. They sufficed to damage the  vault's handle and locking mechanism,  which only made entry harder. Lamb  managed to stuff $350 from two coin  vaults into a bag before being caught  when police answered the burglar alarm,  which Lamb had failed to disable.  Sentencing is the only subject presented  on appeal.


2
Section 2B2.1 of the Sentencing  Guidelines provides the framework for  bank burglaries. The base offense level  is 12, and a table in sec.2B2.1(b)(2)  provides for increases if the loss  exceeds $2,500. Section 2B2.1 is not  self-contained but refers to the  commentary of sec.2B1.1 for all issues of  valuation. According to sec.2B1.1  Application Note 2, "loss" means "the  value of the property taken, damaged, or  destroyed." Lamb concedes that everything  in his bag was "taken" even though he did  not get away. He also concedes that the  $1,500 spent to repair property he  damaged counts as loss. The court ordered  Lamb to pay restitution of $1,519.28, and  he does not contest this part of the  sentence. Nor does he contest a two-level  increase for obstruction of justice,  reflecting the fact that he skipped bond  shortly before trial.


3
As Lamb sees things, the total loss was  less than $2,000, so the table in  sec.2B2.1(b)(2) does not come into play.  But the district judge calculated loss at  $215,000: the sum of the property damage,  the contents of the main vault (about  $200,000), the contents of the coin  vaults Lamb pried open, and money in a  storage compartment near the coin vaults.  This produced a three-level increase  under sec.2B2.1(b)(2)(D) (loss between  $50,000 and $250,000). Lamb contends that  he could not have opened the main vault;  he did open the coin vaults and might  have obtained access to the storage  compartment, but counting all of this  (plus the physical harm) as "loss" would  have put him in the $10,000 to $50,000  bracket, for a two-level increase under  sec.2B2.1(b) (2)(C). Because Lamb  received only one month less than the  highest permissible sentence under the  range the district court calculated, the  difference between two levels under  sec.2B2.1(b)(2)(C) and three under  sec.2B2.1(b)(2)(D) matters to the  sentence. Lamb has a criminal history  category of III. If the district court is  right that his final offense level is 17,  then the sentencing range is 30 to 37  months; but if Lamb is right, and the  offense level cannot exceed 16, then the  range is only 27 to 33 months, and his  sentence must be reduced by at least  three months. And if "loss" properly  calculated is under $2,500, then the  final offense level is 14, and the  sentencing range is 21 to 27 months.


4
The district judge concluded that Lamb  "intended" to steal everything he could  lay his hands on. Lamb does not deny  having this goal but argued in the  district court, and again here, that he  could not have opened the main vault  using only a screwdriver, a pair of wire  cutters, and a crowbar. That much the  prosecutor concedes. What the district  judge concluded is that intent is all  that matters; ability to carry out one's  plan is irrelevant. Lamb asks us to  follow United States v. Galbraith, 20  F.3d 1054, 1059 (10th Cir. 1994), and  United States v. Khan, 969 F.2d 218, 220  (6th Cir. 1992), by holding that  impossibility defeats criminal intent for  sentencing purposes; the prosecutor  replies that United States v. Coffman, 94  F.3d 330, 336-37 (7th Cir. 1996), and  United States v. Stockheimer, 157 F.3d  1082, 1089-90 (7th Cir. 1998), commit  this court to a different approach, under  which objective indicators of  impossibility do not matter to  sentencing. We need not resolve that dis  pute, because Galbraith, Khan, Coffman,  and Stockheimer all are fraud cases under  sec.2F1.1, not theft cases. Application  Note 8 to sec.2F1.1 observes that  valuation issues in fraud cases  frequently differ from valuation issues  in theft cases. We think it best to stick  to the approach the Guidelines prescribe  for thefts rather than to jump headlong  into the proper treatment of frauds.  Accord, United States v. Kopp, 951 F.2d  521, 528 (3d Cir. 1991).


5
Application Note 2 to sec.2B1.1, which  defines "loss" in theft cases, starts but  does not end with the proposition that  loss is "the value of the property taken, damaged, or destroyed" (here, about  $2,000). Five paragraphs later,  Application Note 2 has a proviso that  applies to Lamb:


6
In the case of a partially completed  offense (e.g., an offense involving  a completed theft that is part of a  larger, attempted theft), the  offense level is to be determined in  accordance with the provisions of  sec.2X1.1 (Attempt, Solicitation, or  Conspiracy) whether the conviction  is for the substantive offense, the  inchoate offense (attempt,  solicitation, or conspiracy), or  both; see Application Note 4 in the  Commentary to sec.2X1.1.


7
Lamb took $350 but tried to purloin much  more, so off we go to sec.2X1.1. The  principal rule is stated in sec.2X1.1(a):


8
The base offense level [comes] from  the guideline for the substantive  offense, plus any adjustments from  such guideline for any intended  offense conduct that can be  established with reasonable  certainty.


9
This tells us that "any intended offense  conduct that can be established with  reasonable certainty" counts as "loss"  for purposes of sec.2B2.1, the guideline  for the substantive offense. Although the  district judge did not use the words  "reasonable certainty" when finding that  Lamb intended to steal the contents of  the main vault, there has been no dispute  about that subject; Lamb's counsel agrees  that Lamb intended to empty the vault, if  he could. Thus as a first approximation  the "loss" was $215,000 and the offense  level 17, just as the district court  held.


10
But the Sentencing Commission recognized  that inchoate offenses are less serious  than completed ones. Section 2X1.1(b)(1)  reads:


11
If an attempt, decrease by 3 levels,  unless the defendant completed all  the acts the defendant believed  necessary for successful completion  of the substantive offense or the  circumstances demonstrate that the  defendant was about to complete all  such acts but for apprehension or  interruption by some similar event  beyond the defendant's control.


12
Having added extra levels under  sec.2X1.1(a), the court must subtract  three levels under sec.2X1.1(b)(1),  unless the defendant completed all of the  acts he thought necessary to success, or  he was about to complete them when  caught. See United States v. Kim Tae  Sung, 51 F.3d 92 (7th Cir. 1995), after  remand, 87 F.3d 194 (7th Cir. 1996).  Application Note 4 explains the operation  of sec.2X1.1 as a whole:


13
In certain cases, the participants  may have completed (or have been  about to complete but for  apprehension or interruption) all of  the acts necessary for the  successful completion of part, but  not all, of the intended offense. In  such cases, the offense level for  the count (or group of closely  related multiple counts) is  whichever of the following is  greater: the offense level for the  intended offense minus 3 levels  (under sec.2X1.1(b)(1), (b)(2), or  (b)(3)(A)), or the offense level for  the part of the offense for which  the necessary acts were completed  (or about to be completed but for  apprehension or interruption). For  example, where the intended offense  was the theft of $800,000 but the  participants completed (or were  about to complete) only the acts  necessary to steal $30,000, the  offense level is the offense level  for the theft of $800,000 minus 3  levels, or the offense level for the  theft of $30,000, whichever is  greater.


14
This illustration speaks directly to  Lamb's theft--though here the numbers are  $215,000 and $2,000 rather than $800,000  and $30,000. Lamb set out to steal  $215,000 but completed only those acts  needed to steal a much smaller amount.  Thus "the offense level is the offense  level for the theft of [$215,000] minus 3  levels, or the offense level for the  theft of [$2,000], whichever is greater."  The offense level for a loss of $215,000  is 15  3 = 12; the offense level for a  loss of $2,000 is 12; thus the inchoate  portion of Lamb's offense doesn't matter.  Add two levels for obstruction of  justice, and the final offense level is  14.


15
No one spelled out for the district  judge's benefit how sec.2X1.1(b)(1)  works, and it is hard to blame the judge  for not subtracting three levels on his  own. But the application of this  guideline is straightforward and has a  direct effect on Lamb's sentence, so we  deem the oversight plain error. United  States v. Olano, 507 U.S. 725 (1993).  Lamb's sentence must be recalculated. Two  issues on remand will be how much money  was in the coin vaults, and whether Lamb  was about to open the storage  compartment. Neither of these mattered  given the district judge's decision to  count the $200,000 in the main vault, but  they do matter under sec.2X1.1. If the  coin vaults contained more than $1,000 in  total, or if Lamb would have gained entry  to the storage area but for the arrival  of the police, then he is accountable for  more than $2,500 of loss and his final  offense level is 15 or 16 (depending on  just how much was in the vaults and  compartment); otherwise it is 14.

Vacated and Remanded